                                                     Adam Saravay                    McCarter & English, LLP
                                                     Partner                         Four Gateway Center
                                                     T. 973-639-2023                 100 Mulberry Street
                                                     F. 973-297-3749                 Newark, NJ 07102-4056
                                                     asaravay@mccarter.com           www.mccarter.com




June 19, 2020
VIA ECF
The Honorable Gary R. Brown
100 Federal Plaza
Central Islip, NY 11722-9014
Courtroom 840
Re: Caccavale, et al. v. Hewlett-Packard Company n/k/a HP Inc., et al.
    Civil Action No.: 20-cv-00974(GRB)(AKT)
Dear Judge Brown:
On behalf of Defendants HP Inc. f/k/a Hewlett-Packard Company (“HPI”) and Hewlett
Packard Enterprise Company (“HPE”), I am writing pursuant to Your Honor’s
Individual Rules to (i) outline a motion to dismiss Plaintiffs’ First Amended Complaint
(“FAC”) and (ii) request a pre-motion conference. Count I of the FAC alleges that
HPI and HPE violated New York Labor Law (“NYLL”) § 191 by paying Plaintiffs’
wages on a bi-weekly, instead of weekly, basis. Count II alleges that HPE violated
NYLL § 195 by failing to furnish Plaintiffs with wage notices. Neither states a
plausible claim for relief.1
    A. Count I Fails To State A Claim.
Plaintiffs do not allege that HPI or HPE underpaid them in any way. Instead, Plaintiffs
allege only that they were paid biweekly instead of weekly. Even assuming for
current purposes only that Plaintiffs have sufficiently alleged that they are manual
workers for purposes of NYLL § 191, Count I nevertheless fails to state a plausible
claim for relief.
Numerous courts have held that a claim for fully paid, late wages, which Plaintiffs
seek to pursue in Count I, cannot be brought under the New York Labor Law,
because it provides for a claim for “underpayment” of wages only. NYLL § 198(1-a);
see, e.g., Arciello v. Cty. of Nassau, 2019 WL 4575145, at *8-9 (E.D.N.Y. Sept. 20,


1 The putative class for Count I is limited to New York employees. FAC ¶ 69(a), (b). While
the putative class for Count II does not expressly include the same geographic limitation (FAC
¶ 69(d)), HPI and HPE assume Plaintiffs likewise intend to limit it to New York employees. If
not, HPI and HPE would also propose to move to strike that putative class definition to the
extent it extends beyond New York.

In addition, while HPI and HPE have not located any arbitration agreement(s) executed by
the named Plaintiffs in this matter (and, therefore, no motion to compel arbitration is possible
at this stage), the putative classes would include many persons bound by arbitration
agreements with HPI and/or HPE. HPI and HPE do not waive any of their rights under such
agreements.




ME1 33518579v.7
                                                                           June 19, 2020
                                                                                 Page 2




2019) (dismissing § 191 claim for late wages); Belizaire v. RAV Investigative and Sec.
Servs. Ltd., 61 F. Supp. 3d 336, 360 n.22 (S.D.N.Y. 2014); Hunter v. Planned Bldg.
Servs., Inc., 2018 WL 3392476, at *1-3 (N.Y. Sup. Ct. June 20, 2018).
HPI and HPE acknowledge that the caselaw is not uniform on this issue. See Vega
v. CM and Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144 (1st Dep’t 2019); Scott v.
Whole Foods Market Grp., Inc., 2019 WL 1559424 (E.D.N.Y. Apr. 9, 2019). The
better-reasoned view, however, supports HPI and HPE. As one court rejecting Vega
noted, “actual payment of wages in full albeit on a bi-weekly basis where the law
requires payment on a weekly basis does not constitute an ‘underpayment’ that
would trigger an employee’s right to commence a lawsuit” pursuant to § 198. Phillips
v. Max Finkelstein, Inc., 115 N.Y.S.3d. 866, 869 (N.Y. Co. Ct. 2019). Moreover, a
contrary result could illogically permit employees who were regularly paid their full
wages—a portion of which were just one week “late” under the statute—to recover a
windfall in the form of double those wages.
    B. Count II Fails To State A Claim.
Only employees who were hired after April 2011 may pursue the type of wage notice
claim alleged in Count II. See, e.g., Trujillo v. Transperfect Glob., Inc., 164 A.D.3d
1161, 1162 (1st Dep’t 2018); Jianjun Chen v. 2425 Broadway Chao Rest., LLC, 2017
WL 2600051, at *7-8 (S.D.N.Y. June 15, 2017). The FAC alleges that Plaintiffs were
employed by Hewlett-Packard Co. (“HP”) beginning in the 1980’s or 90’s. FAC ¶¶
14-16. The original complaint correctly pleaded that Plaintiffs “moved from HP to
HPE” in November 2015 when HP split into two different entities – HPI and HPE.
Class Action Complaint ¶¶ 29, 31. The FAC implausibly recharacterizes these
events by alleging that each Plaintiff “was hired by HPE.” FAC ¶¶ 32, 34, 36. Without
any factual basis, however, Plaintiffs’ conclusory allegation that they were “hired” by
HPE within the meaning of NYLL § 195(1) is precisely the type of “formulaic recitation
of the elements” of their claim and “bare legal conclusion” that is insufficient to survive
a motion to dismiss. Giambattista v. Am. Airlines, Inc., 5 F. Supp. 3d 284, 291
(E.D.N.Y. 2014) (“[T]he Complaint cannot conclusorily recite the elements of a claim.”
(citing Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009))). Moreover, Plaintiffs cannot
replead to plausibly allege facts showing that they were “hired” by HPE within the
meaning of NYLL § 195(1). For instance, Plaintiffs do not (and cannot) allege that
they applied for jobs at HPE, or that they had a break in years of service. They do,
however, allege that their duties remained the same. FAC ¶ 39. Under these facts,
even as alleged in the FAC, Plaintiffs were not “hired” by HPE within the meaning of
the statute.
Respectfully submitted,
/s/ Adam Saravay
Adam Saravay



                                            2
ME1 33518579v.7
